 1

 2
                                UNITED STATES DISTRICT COURT
 3                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 4

 5        GEORGE SPENGLER,

 6                                   Plaintiff,

                  v.                                          C18-790 TSZ
 7
          BRAND ENERGY SOLUTIONS,                             MINUTE ORDER
 8
          LLC,
 9
                                     Defendant.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12          (1)        Defendant’s Motion to Seal, docket no. 20, is DENIED as follows:

13                     (a) Exhibit L, docket no. 21, Exhibit M, docket no. 21-1, and Exhibit Q,
                           docket no. 21-2, shall be unsealed.
14                     (b) Exhibit S, docket no. 21-3, shall remain sealed. Within fourteen (14)
                           days of the date of this Minute Order, Defendant shall file a redacted
15                         version of Exhibit S omitting all personal data identifiers pursuant to
                           Federal Rule of Civil Procedure 5.2 and Local Civil Rule 5.2(a).
16
         (2)     The Court has sua sponte sealed Exhibit D, docket 23-4, because it contains
17 personal data identifiers. Within fourteen (14) days of the date of this Minute Order,
   Defendant shall file a redacted version of Exhibit D pursuant to Federal Rule of Civil
18 Procedure 5.2 and Local Civil Rule 5.2(a).

19          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
20
            Dated this 1st day of October, 2019.
21                                                        William M. McCool
                                                          Clerk
22
                                                          s/Karen Dews
23                                                        Deputy Clerk

     MINUTE ORDER - 1
